DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5/31/22 has been entered.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-7 do not depend from a previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabe (US Pub. No. 2003/0085531) in view of Jornhagen (US Patent No. 6,076,834).
Regarding claim 1, the Grabe reference discloses a sealing profile (Fig. 2) for embedding into a moulding of a curable material (Fig. 1) wherein the sealing profile has a profile region (e.g. profile region of seal in Fig. 2) with a profile region surface (e.g. 6) which is adapted for, after embedding of the sealing profile, faces facing towards the moulding (Fig. 2).
However, the Grabe reference fails to explicitly disclose at least in a subregion of the profile region, a non-woven, felted, or random fibre layer, which is fixedly connected to the sealing profile, and extends beyond the profile region surface.
The Jornhagen reference , a seal, discloses the addition of a fiber layer (14) which is fixedly connect to the sealing profile (Fig. 1a) and extends beyond the profile region surface (Fig. 1a).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a fiber layer to the profile region surface of the Grabe reference in view of the teachings of the Jornhagen reference in order to improve binding between the sealing profile and the curable material.
Regarding claim 2, the Grabe reference, as modified in claim 8, discloses the non-woven, felted, or random fibre layer is fixedly connected to the sealing profile, indirectly by means of an adhesive layer (Jornhagen, Col. 2, Line 66-Col. 3, Line 9) on the profile region surface of the profile region, or directly by embedding in the profile region.
Regarding claim 3, the Grabe reference, as modified in claim 8, discloses the sealing profile (1) has at least one anchoring foot (Grabe, 30,31) in the profile region for purposes of anchoring the sealing profile in the moulding.
Regarding claim 4, the Grabe reference, as modified in claim 8, discloses the sealing profile has two or more anchoring feet (Grabe, 30,31) in the profile region, spaced apart from one another, and one or more subregions (Grabe, region between 30,31) with a non-woven, felted, or random fibre layer, in each case between two adjacent anchoring feet (e.g. Grabe, Fig. 2).
Regarding claim 5, the Grabe reference, as modified in claim 8, discloses the sealing profile consists of an elastomeric material (Grabe, Claim 1) and wherein the elastomeric material has a Shore hardness of 60 -80 (Grabe, Claim 16).
Regarding claim 6, the Grabe reference, as modified in claim 8, discloses the fibres of the non-woven, felted, or random fibre layer (5) are metal, glass, cotton or plastic fibres Grabe, Col. 2, Lines 64-65).
Regarding claim 7, the Grabe reference, as modified in claim 8, discloses the profile region comprises a profile base (Grabe, 6) with, after embedding of the sealing profile, a profile base surface (Grabe, e.g. 6) adapted for facing towards the moulding, and at least one profile flank (Grabe, e.g. 8) with a base-side flank part (Grabe, e.g. 9) with, after embedding of the sealing profile, a flank part surface (Grabe, e.g. surface of 9 in contact with 2) adapted for facing towards the moulding, and wherein the profile base has, at least in one subregion, a non-woven, felted, or random fibre layer (Jornhagen, 14), which is fixedly connected to the latter, and which extends beyond the profile base surface (Jornhagen, Fig. 1a), and/or the base-side flank part has, at least in a partial region, a non-woven, felted, or random fibre layer (Jornhagen, 14), which is fixedly connected to the base- side flank part, and which extends beyond the flank part surface (Jornhagen, Fig. 1a).
Regarding claim 8, the Grabe reference, as modified in 1, discloses a sealing arrangement, comprising a moulding (Grabe, 2) of a curable material, and a therein embedded sealing profile (Grabe, Fig. 2), wherein the sealing profile has a profile region (e.g. profile region of seal in Fig. 2) with a profile region surface (e.g. 6) facing towards the moulding (Fig. 2).
However, the Grabe reference fails to explicitly disclose at least in a subregion of the profile region, a non-woven, felted, or random fibre layer, which is fixedly connected to the sealing profile, and extends beyond the profile region surface.
The Jornhagen reference , a seal, discloses the addition of a fiber layer (14) which is fixedly connect to the sealing profile (Fig. 1a) and extends beyond the profile region surface (Fig. 1a).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a fiber layer to the profile region surface of the Grabe reference in view of the teachings of the Jornhagen reference in order to improve binding between the sealing profile and the curable material.
Regarding claim 9, the Grabe reference, as modified in claim 8, discloses the moulding is a concrete (Grabe, Fig. 1) or plastic moulding.
Regarding claim 10, the Grabe reference, as modified in claim 1, discloses the curable material is a concrete (Grabe, Fig. 1) or plastic moulding.
Regarding claim 11, the Grabe reference, as modified in claim 7, discloses the seal is capable of sealing of tunnel tubbings.
Regarding claim 12, the Grabe reference, as modified in claim 5, discloses the sealing profile consists of an elastomeric material selected from the group consisting of EPDM, SBR, CR, and NBR (Grabe, Para. [0031]).
Regarding claim 13, the Grabe reference, as modified in claim 5, discloses the invention substantially as claimed.
However, the modified Grabe reference fails to explicitly disclose the sealing profile consists of an elastomeric material comprising NBR.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use NBR, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order provide a material with the desired sealing pressure.  In re Leshin, 125 USPQ 416.
Regarding claim 14, the Grabe reference, as modified in claim 8, discloses the moulding is a concrete tubbing for tunnel construction, a concrete ring for shaft construction (Grabe, Fig. 1), a concrete pipe for sewer or pipeline construction, or a plastic pipe.
Regarding claim 15, the examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time of filing to use the sealing of the modified Grabe reference in a GRP pipe.
Regarding claim 6, the Grabe reference, as modified in claim 1, discloses the fibres of the non-woven, felted, or random fibre layer (5) are polyamide, polyester or aramid fibres (Grabe, Col. 2, Lines 64-65).

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. 
With regards to the applicant’s argument of the seal  of the Grabe reference not being “embedded”, the argument is not persuasive because the seal of the Grabe reference is clearly fixed into the groove and can be considered “embedded” since it not merely sitting on an outer surface. It appears the applicant is trying to claim that the groove profile exactly encapsulates the profile of the seal, but these limitations are not claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., anchoring, permanently anchored) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to the applicant’s argument of the fibers of the Jornhagen reference, the argument is not persuasive because the claims, nor the current specification, does not disclose or suggest that the definition of “nonwoven” to only mean “materials that are not entwined by any weaving process, but are nevertheless entwined with each other by other means, in a more random fashion”. The fibers of the Jornhagen reference meets the claims limitations since they are “nonwoven” and “random”. Even the example provided by the applicant, on 5/31/22, shows that the fibers are at “random” different depths into the adhesive. The examiner notes the terms and examples from the German PCT application; however, the cited passage does not overcome the Jornhagen reference for the reason above.
The applicant has not challenged or adequately traversed the Official Notice taken on claim 15. The limitations under Official Notice is now taken as admitted prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/           Primary Examiner, Art Unit 3675